THE COURT
were inclined to consider the disclaimer as unreasonably delayed under the ninth section of the act of 1S37, but left that question to the jury. They inclined also to the opinion that the disclaimer as required by the seventh section, should have not only disclaimed what was not claimed as new, but should also have distinctly set forth what part of the invention was still claimed, as it was -manifestly designed to act as a new specification.
Verdict for defendant.
[For other cases involving this patent, see notes to Bicknell v. Todd. Case No. 1 389, and Gibson v. Van Dressar, Id. 5,402.]